Citation Nr: 1300186	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for sensory and neurological impairment, to include as secondary to degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date earlier than February 1, 2008, for the grant of entitlement to service connection for PTSD with depression.

7.  Entitlement to a separate evaluation for depression secondary to degenerative disc disease.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970 and from September 1971 to March 1973.  This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran perfected appeals with regard to the claims of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder of the feet, entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine, entitlement to service connection for sensory and neurological impairment, and entitlement to a TDIU.  On his VA Form 9 dated in February 2010, he requested a hearing before the Board at his local VA office.

In an April 2010 letter, the RO informed the Veteran that his hearing was scheduled for June 2010.  Notations in the claims file show that the Veteran failed to report to his Board hearing, and in September 2010, the Board issued a decision that, in pertinent part, remanded the aforementioned four issues for additional development.

Following the issuance of the Board's September 2010 decision and remand, correspondence was associated with the claims file from the Veteran's attorney that is dated as having been received in June 2010, which was approximately one week after his scheduled hearing.  In that correspondence, the Veteran's attorney indicated that there was good cause for the Veteran not attending his scheduled hearing, and the attached statement explained that the Veteran was driving to his scheduled Board hearing when his car broke down and noted that he was unable to get to a telephone before missing the hearing.

While this statement was not associated with the claims file until after the September 2010 Board remand, the date stamp shows that VA was in constructive possession of this evidence in June 2010.  The Board also finds that the Veteran has presented good cause for missing his hearing and interprets the written statement from the Veteran's attorney as a request to reschedule the hearing.

Furthermore, on an April 2011 VA Form 9, the Veteran requested a videoconference hearing before the Board with regard to the issues of entitlement to an evaluation in excess of 50 percent for PTSD, entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD, and entitlement to a separate evaluation for depression secondary to degenerative disc disease.  A review of the claims file reveals that this hearing has not yet been scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


